15-1493
    Vivares-Mazo v. Lynch
                                                                                          BIA
                                                                                    Poczter, IJ
                                                                                 A088 077 226


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED
WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    19th day of December, two thousand sixteen.

    PRESENT:
             JON O. NEWMAN,
             RICHARD C. WESLEY,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    JUAN ESTEBAN VIVARES-MAZO,
             Petitioner,

                     v.                                                15-1493
                                                                       NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:              Rebecca R. Press, Central American Legal
                                 Assistance, Brooklyn, New York.

    FOR RESPONDENT:              Benjamin   C.   Mizer,   Principal    Deputy
                                 Assistant Attorney General; John S. Hogan,
                                 Assistant Director; Robbin K. Blaya, Trial
                                 Attorney, Office of Immigration Litigation,
                                 U.S. Department of Justice, Washington, D.C.
       UPON DUE CONSIDERATION of this petition for review of a Board

of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

ADJUDGED, AND DECREED that the petition for review is DENIED.

       Petitioner Juan Esteban Vivares-Mazo (“Vivares”), a native

and citizen of Colombia, seeks review of an April 7, 2015,

decision of the BIA affirming a July 18, 2013, decision of an

Immigration Judge (“IJ”) denying Vivares’s application for

asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). In re Juan Esteban Vivares-Mazo, No.

A088 077 226 (B.I.A. Apr. 7, 2015), aff’g No. A088 077 226 (Immig.

Ct. N.Y. City July 18, 2013). We assume the parties’ familiarity

with the underlying facts and procedural history in this case.

       Under the circumstances of this case, we have considered

both    the   IJ’s   and   the   BIA’s   opinions   “for   the   sake   of

completeness.” Wangchuck v. Dep’t of Homeland Sec., 448 F.3d

524, 528 (2d Cir. 2006).         The applicable standards of review

are well established.        8 U.S.C. § 1252(b)(4); Chuilu Liu v.

Holder, 575 F.3d 193, 194-96 (2d Cir. 2009).

       An applicant for asylum has the burden to show either past

persecution, which is harm rising to the level of persecution

that is on account of a protected ground, or a well-founded fear

of future persecution, which requires a showing that the fear


                                     2
is subjectively credible and objectively reasonable.                 See

Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

Although the applicant may meet this burden with credible

testimony alone, the agency may require corroboration despite

otherwise credible testimony, and deny an application based on

the failure to provide such corroboration, if the corroborating

evidence    is       reasonably       available.          8    U.S.C.

§ 1158(b)(1)(B)(ii); Yan Juan Chen v. Holder, 658 F.3d 246,

251-52 (2d Cir. 2011). Before denying a claim solely based on

an applicant’s failure to provide corroborating evidence, the

IJ must, either in her decision or otherwise in the record,

(1) identify the missing evidence, and explain why it was

reasonably available; (2) provide an opportunity for the

applicant   to   explain    the   omission;    and   (3) assess     any

explanation given. Chuilu Liu, 575 F.3d at 198. “[W]e review

with   substantial    deference    an   IJ’s   determination        that

corroborating    evidence   was   reasonably       available   to   the

applicant.” Id. at 197-98; see also 8 U.S.C. § 1252(b)(4) (“No

court shall reverse a determination made by a trier of fact with

respect to the availability of corroborating evidence . . .

unless the court finds . . . that a reasonable trier of fact




                                  3
is compelled to conclude that such corroborating evidence is

unavailable.”).

      Here,    it    was    reasonable         for   the   agency      to    require

corroboration            because      Vivares’s        testimony,           although

consistent,        and    therefore      not    incredible,      was    vague   and

unpersuasive.        See § 1158(b)(1)(B)(ii) (“The testimony of the

applicant may be sufficient to sustain the applicant’s burden

without corroboration, but only if the applicant satisfies the

trier of fact that the applicant’s testimony is credible, is

persuasive,        and    refers    to    specific      facts    sufficient      to

demonstrate that the applicant is a refugee.”); see also Chuilu

Liu, 575 F.3d at 196-97.              For example, Vivares’s testimony

concerning the City Council political campaigns of the sister

of his ex-girlfriend lacked detail, given his assertion that

he was a high-ranking person in the campaign.                          Therefore,

because Vivares’s testimony was unpersuasive, the agency did

not   err     by    requiring      reasonably        available    corroborating

evidence.      See § 1158(b)(1)(B)(i); Chuilu Liu, 575 F.3d at

196-97.

      Moreover, the agency properly identified the missing

evidence, finding that, in order for Vivares to corroborate his

claimed political activities and past threats from the Aguilas


                                          4
Negras, he needed to produce (1) a letter from the candidate

that he worked for discussing the purported threats received

during her campaigns; (2) flyers or other materials from the

campaigns; and (3) a statement or testimony from his mother,

who lived with him in New York.      Vivares was provided an

opportunity to explain why this evidence was missing, but his

explanations do not compel a reasonable fact finder to conclude

that the evidence was unavailable. See Chuilu Liu, 575 F.3d at

198 (“[T]he alien bears the ultimate burden of introducing such

evidence without prompting from the IJ.”).    He contacted the

candidate via Facebook to ask for a letter, but it stated only

that he had worked on the campaigns. His explanation that he

had lost touch with the candidate’s sister (his ex-girlfriend)

failed to explain why he could not contact the candidate via

Facebook for a second letter to corroborate his claim of

receiving threats. Moreover, he conceded that the candidate had

posted on Facebook about the campaigns, but he did not explain

why those Facebook posts were unavailable.    And, even if his

mother did not appear at his immigration hearing, he did not

say why she could not provide a letter.

    Accordingly, we find no error in the agency’s conclusion

that Vivares did not adequately corroborate his claims of past


                              5
persecution and fear of future persecution.       See 8 U.S.C.

§ 1252(b)(4).   This lack of corroboration prevented Vivares

from meeting his burden to show either past persecution or a

well-founded fear of future persecution. Vivares suffered no

past harm, other than threats, and he had no evidence to

corroborate his belief that he was targeted for his political

activities. See Ci Pan v. U.S. Att’y Gen., 449 F.3d 408, 412

(2d Cir. 2006). Nor did he establish an objectively reasonable

fear of future persecution: there was no evidence that the

government was unable or unwilling to protect him, given the

lack of past harm and the arrest and conviction of his attacker.

See Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 342 (2d

Cir. 2006). Vivares’s contention that one arrest does not show

that Colombia can control the Aguilas Negras is unavailing given

the lack of objective evidence that his attacker was a member

of any group.   See Jian Xing Huang v. U.S. INS, 421 F.3d 125,

129 (2d Cir. 2005). These corroboration and burden findings are

dispositive of asylum, withholding of removal, and CAT relief

because all three claims were based on the same factual

predicate. See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

2006).




                               6
    For the foregoing reasons, the petition for review is

DENIED.

                          FOR THE COURT:
                          Catherine O’Hagan Wolfe, Clerk




                           7